DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments were received 11/19/2020.  Claims 1-30 are pending where claims 1-30 were previously presented.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2020 has been entered.

Information Disclosure Statement
The information disclosure statement filed 11/19/2020 fails to comply with 37 CFR 1.98(a)(2)(ii), which requires a legible copy of each publication or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  As seen in the IDS, the NPL reference is listed with chapters 2 and 4 being provided as relevant; however, the actual submitted NPL pages relate only to chapters 1 and 4.  It is unclear whether chapter 2 

The information disclosure statement filed 11/5/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  In particular, no copy of the EP 3229151 reference was found.  Two foreign reference were submitted including EP 0074200 B1 published 11/13/1985 with title of “Spray apparatus for metal forming and glassware forming machines” which do not appear to relevant to the instant specification and the other noted reference in the IDS.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "the historic performance metrics" in the body of claim.  There is insufficient antecedent basis for this limitation in the claim.  Claim 25 depends upon claim 24 which does not recite any such limitation.  Other recitations of the term appear in claims 12 and 14 and relate to metrics associated with the user space or tenant organization; therefore, for purposes of compact prosecution the Examiner is construing the limitations similar to that of claims 12 and 14.
Claim 25 recites the limitation "the tenant" in the body of claim.  There is insufficient antecedent basis for this limitation in the claim.  Claim 25 depends upon claim 24 which does not recite any such limitation.  Other recitations of the term appear to relate to tenants/organizations or user-space; therefore, for purposes of compact prosecution the Examiner is construing the limitations similar to that of other dependent claims from the other independent claims as discussed below.
Claims 26-28 depend upon claim 25 either directly or indirectly and inherit the same deficiencies as claim 25 as discussed above and thus are rejected for similar reasons as discussed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11, 12, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al [US 2016/0162546 A1] in view of Iyer et al [US 2011/0282969 A1], Collins et al [US 2011/0282864 A1], and Elias et al [US 2015/0169686 A1].
With regard to claim 11, Oh teaches an application server comprising: a network interface configurable to obtain a user-issued query from a user, the user-issued query comprising one or more query components (see paragraph [0024]; the system can have an interface to receive user-issued queries from a user);
and processor system communicatively coupled with the network interface, the processor system configurable to operate a query scheduler to: determine performance 
and operate a query scheduler or the async query strategy pattern to provide the user-issued query to the selected QEE for execution of the user-issued query (see paragraph [0045]; the scheduler/query routing server may include a query transmitting unit that provides the user-issued query to the selected QEE/query performance engine).
Oh does not appear to explicitly teach identify tenant characteristics of a tenant space associated with the user that issued the user-issued query, the user being a member of a tenant organization to which the tenant space belongs; the performance data indicative of resource consumption for execution of the user-issued query; operate an asynchronous (async) query strategy pattern to select a query execution engine (QEE) from among a plurality of QEEs based on the tenant characteristics and the performance data, the query strategy pattern comprises a factory pattern that creates a query engine object of the selected QEE for executing the user-issued query, and determines a set of performance data and tenant characteristics of the user-issued query that are to be analyzed by the query engine object.
Iyer teaches the query strategy pattern comprises a factory pattern that creates a query engine object of the selected QEE for executing the user-issued query (see paragraph [0064]; the system can utilize factory objects to create other objects that are used to query another system).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the query routing server of Oh by incorporating object-oriented computer programming techniques for creating query objects for particular source applications/selected query performance engines as taught by Iyer in order to utilize object-oriented programming design principles to encapsulate object creation with a factory so that the various software program code can be updated/changed in a single location/file as systems change without having to manually parse potentially dozens to hundreds of different software functions spread throughout multiple files, thereby not only promoting good design techniques but also limiting chances for bugs/error to be introduced with any code updates (see Chapter 4 of Head First Design Patterns by Freeman et al, from IDS).
Oh in view of Iyer do not appear to explicitly teach identify tenant characteristics of a tenant space associated with the user that issued the user-issued query, the user being a member of a tenant organization to which the tenant space belongs; the performance data indicative of resource consumption for execution of the user-issued query; operate an asynchronous (async) query strategy pattern to select a query execution engine (QEE) from among a plurality of QEEs based on the tenant characteristics and the performance data, and determines a set of performance data and tenant characteristics of the user-issued query that are to be analyzed by the query engine object.
Collins teaches identify tenant characteristics of a tenant space associated with the user that issued the user-issued query, the user being a member of a tenant organization to which the tenant space belongs (see paragraphs [0051] and [0053]; the 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the query system of Oh in view of Iyer by taking into account particular tenant storage statistics as taught by Collins in order to tailor the query optimization of a user’s query based on the organization/tenant that the user is associated with thereby allowing for the system to be able to utilize all relevant and available data information including table sizes when determining query costs so that the system can make more accurate predictions of the query cost and thus make more informed and optimal decisions for which query plan should be used to perform the query thus saving processing costs and time to run the query.
Oh in view of Iyer and Collins do not appear to explicitly teach the performance data indicative of resource consumption for execution of the user-issued query; operate an asynchronous (async) query strategy pattern to select a query execution engine (QEE) from among a plurality of QEEs based on the tenant characteristics and the performance data, and determines a set of performance data and tenant characteristics of the user-issued query that are to be analyzed by the query engine object.
Elias teaches the performance data indicative of resource consumption for execution of the user-issued query (see paragraphs [0025], [0028], and [0049]-[0050]; the system can analyze the query’s respective components and obtain performance data associated with those query components).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the query system of Oh in view of Iyer and Collins by taking into estimated costs associated with particular query operations as taught by Elias in order to assist the system in making intelligent decisions of selecting query engines and data sources to run particular queries by taking into account the query’s complexity and estimated time to perform the query for each data source/query engine thereby allowing for more informed and optimal decisions for which query plan should be used to perform the query including based on the target query engine/source that the query would be applied to.
Oh in view of Iyer, Collins, and Elias teach operate an asynchronous (async) query strategy pattern to select a query execution engine (QEE) from among a plurality of QEEs based on the tenant characteristics and the performance data, and determines a set of performance data and tenant characteristics of the user-issued query that are to be analyzed by the query engine object (see Oh, paragraphs [0036]-[0042]; Collins, paragraphs [0051] and [0053]; see Elias, paragraphs [0025], [0028], [0049]-[0050], and [0062]-[0065]; the query routing server can utilize factories for creating query engine objects/API objects for a specific application/query performance engine where the system utilizes various information including tenant characteristics and query characteristics including query types and performance data to determine the most suitable query performance engine to execute the query).

With regard to claim 12, Oh in view of Iyer, Collins, and Elias teach wherein, to determine the performance data, the processor system is configurable to: obtain tenant 

With regard to claim 16, Oh in view of Iyer, Collins, and Elias teach wherein the processor system is configurable to: identify a selection configuration, the selection configuration indicating a strategy for selecting a QEE from among the plurality of QEEs, and the selection configuration indicating a priority of each query execution engine (see Elias, paragraph [0062]; the system can identify a selection configuration and use that strategy for selecting a query engine based on the priority/score associated with the query engine).

With regard to claim 17, Oh in view of Iyer, Collins, and Elias teach wherein the processor system is configurable to: cause execution of the user-issued query using a highest priority QEE from among the plurality of query engines when the highest priority QEE is capable of executing the user-issued query; and when the highest priority QEE is not capable of executing the user-issued query, cause execution of the user-issued query using a next-highest priority QEE from among the plurality of query engines when the next-highest priority QEE is capable of executing the user-issued query, and wherein the next-highest priority QEE is lower in priority than the highest priority QEE 

With regard to claim 18, Oh in view of Iyer, Collins, and Elias teach wherein the processor system is configurable to: operate the highest priority QEE to execute the user-issued query at the application server when the highest priority QEE is capable of executing the user-issued query; and control the network interface to transmit the user-issued query to another server of the database system for execution of the user-issued query by the next-highest priority QEE when the highest priority QEE is not capable of executing the user-issued query (see Elias, paragraphs [0028] and [0063]; see Oh, paragraphs [0025], [0041], and [0045]; the system can select a query engine based on the cost of the query plan for each query engine; however, when that query engine cannot handle/execute the query, the system can select the second choice query engine to execute the query where the system can transmit the query over a network interface to the QEE).

With regard to claim 19, Oh in view of Iyer, Collins, and Elias teach wherein the user-issued query is composed in a first query language, and the processor system is configurable to: convert the user-issued query into a second query language for execution by the highest priority QEE when the highest priority QEE is capable of executing the user-issued query (see Elias, paragraph [0048]; see Oh, paragraph 

With regard to claim 20, Oh in view of Iyer, Collins, and Elias teach wherein the plurality of QEEs comprises at least two of a direct QEE, a MapReduce QEE, a graph QEE, and a data stream processing execution engine (see Oh, paragraph [0026]; a plurality of different query engines can be used including Tajo, Hive, Impala and Presto).

With regard to claim 21, Oh in view of Iyer, Collins, and Elias teach wherein the network interface is configurable to obtain the user-issued query from the user via a public application programming interface (API), and the processor system is configurable to trigger a private API to place a query processing job corresponding to the user-issued query in a message queue (see Elias, paragraphs [0023] and [0029]; see Iyer, paragraph [0038]; the system can utilize a public API for receiving user queries and private API for internal messaging to send the query plan to the selected data engine to run the job and execute the query).



Claims 24, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al [US 2016/0162546 A1] in view of Collins et al [US 2011/0282864 A1] and Elias et al [US 2015/0169686 A1].
With regard to claim 24, Oh teaches an application server comprising: a network interface configurable to obtain a user-issued query from a user, the user-issued query comprising one or more query components (see paragraph [0024]; the system can have an interface to receive user-issued queries from a user);
and processor system communicatively coupled with the network interface, the processor system configurable to: analyze one or more query components to obtain performance data (see Figure 2 and paragraphs [0025] and [0036]-[0038]; the system can utilize a query scheduler that determines performance data of the user-issued query),
select a query execution engine from among a plurality of query execution engines; and provide the user-issued query to the selected query execution engine (see paragraphs [0043] and [0045]; the scheduler/query routing server may include a query transmitting unit that provides the user-issued query to the selected QEE/query performance engine).
Oh does not appear to explicitly teach identify data space characteristics of a data storage space associated with a user that issued the user-issued query, the performance data comprising one or more of data types of data to be manipulated before or during execution of the user-issued query, data declarations of the data to be manipulated, an amount of data that needs to be scanned for execution of the user-issued query, whether the data that needs to be scanned has indexed fields, the privileges of the data that needs to be scanned, a predicted query runtime, a predicted query execution time, a submission time and/or date of the user-issued query, and a size of one or more query paths of the user-issued query; select a query execution 
Collins teaches identify data space characteristics of a data storage space associated with a user that issued the user-issued query (see paragraphs [0051] and [0053]; the system can identify data space characteristics that can be used to optimize the user’s query).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the query system of Oh by taking into account particular tenant storage statistics as taught by Collins in order to tailor the query optimization of a user’s query based on the organization/tenant that the user is associated with thereby allowing for the system to be able to utilize all relevant and available data information including table sizes when determining query costs so that the system can make more accurate predictions of the query cost and thus make more informed and optimal decisions for which query plan should be used to perform the query thus saving processing costs and time to run the query.
Oh in view of Collins do not appear to explicitly teach the performance data comprising one or more of data types of data to be manipulated before or during execution of the user-issued query, data declarations of the data to be manipulated, an amount of data that needs to be scanned for execution of the user-issued query, whether the data that needs to be scanned has indexed fields, the privileges of the data that needs to be scanned, a predicted query runtime, a predicted query execution time, a submission time and/or date of the user-issued query, and a size of one or more query paths of the user-issued query; select a query execution engine from among a 
Elias teaches the performance data comprising one or more of data types of data to be manipulated before or during execution of the user-issued query, data declarations of the data to be manipulated, an amount of data that needs to be scanned for execution of the user-issued query, whether the data that needs to be scanned has indexed fields, the privileges of the data that needs to be scanned, a predicted query runtime, a predicted query execution time, a submission time and/or date of the user-issued query, and a size of one or more query paths of the user-issued query (see paragraphs [0025], [0028], and [0049]-[0050]; the system can analyze the query’s respective components and obtain performance data associated with those query components which can predict estimated query execution time).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the query system of Oh in view of Collins by taking into estimated costs associated with particular query operations as taught by Elias in order to assist the system in making intelligent decisions of selecting query engines and data sources to run particular queries by taking into account the query’s complexity and estimated time to perform the query for each data source/query engine thereby allowing for more informed and optimal decisions for which query plan should be used to perform the query including based on the target query engine/source that the query would be applied to.
Oh in view of Collins and Elias teach select a query execution engine from among a plurality of query execution engines based on the data space characteristics 

With regard to claim 29, Oh in view of Collins and Elias teach wherein the plurality of query execution engines comprises at least two of a direct query execution engine, a MapReduce query execution engine, a graph query execution engine, and a data stream processing execution engine (see Oh, paragraph [0026]; a plurality of different query engines can be used including Tajo, Hive, Impala and Presto).

With regard to claim 30, Oh in view of Collins and Elias teach wherein the network interface is configurable to obtain the user-issued query from the user via a public application programming interface (API), and trigger a private API to place a query processing job corresponding to the user-issued query in a message queue (see Elias, paragraphs [0023] and [0029]; the system can utilize a public API for receiving user queries and private API for internal messaging to send the query plan to the selected data engine to run the job and execute the query).



Claims 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al [US 2016/0162546 A1] in view of Collins et al [US 2011/0282864 A1] and Elias et al [US 2015/0169686 A1] in further view of Zurek et al [US 2006/0259460 A1].
With regard to claim 25, Oh in view of Collins and Elias teach all the claim limitations of claim 24 as discussed above.
Oh in view of Collins and Elias teach wherein: the performance data comprises one or more of: data types of data to be manipulated before or during execution of the user-issued query, data declarations of the data to be manipulated, an amount of data that needs to be scanned for execution of the user-issued query, whether the data that needs to be scanned has indexed fields, the privileges of the data that needs to be scanned, a predicted query runtime, a predicted query execution time, a submission time and/or date of the user-issued query, and a size of one or more query paths of the user-issued query (-see Elias, paragraphs [0025], [0028], and [0049]-[0050]; the system can analyze the query’s respective components and obtain performance data associated with those query components which can predict estimated query execution time).
Oh in view of Collins and Elias teach the historic performance metrics but do not appear to explicitly teach the historic performance metrics comprise one or more of: data types of other data to be manipulated before or during execution of other user-issued queries submitted by users belonging to the tenant organization, data declarations of the other data to be manipulated, an amount of the other data that needed to be scanned for execution of the other user-issued queries, predicted query runtimes of the other user-issued queries, actual query runtimes of the other user-
Zurek teach the historic performance metrics comprise one or more of: data types of other data to be manipulated before or during execution of other user-issued queries submitted by users belonging to the tenant organization, data declarations of the other data to be manipulated, an amount of the other data that needed to be scanned for execution of the other user-issued queries, predicted query runtimes of the other user-issued queries, actual query runtimes of the other user-issued queries, predicted query execution times of the other user-issued queries, actual query execution times of the other user-issued queries, times of day of submission of the other user-issued queries, sizes of one or more query paths of the other user-issued queries, and query engines previously used to execute the other user-issued queries (see paragraphs [0059]-[0061] and [0027]; the system can store historical performance metrics that can include predicted query runtimes of other user-issued queries as well as actual query runtimes).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the query system of Oh in view of Collins and Elias by taking into account particular historical metrics such as actual and predicted query runtimes as taught by Zurek in order to periodically evaluate predicted and actual query performance execution times to be able to discern which historical data is still accurate for predicting future user queries so that the system can 

With regard to claim 26, Oh in view of Collins and Elias in further view of Zurek teach wherein the processor system is operable to: identify a selection configuration, the selection configuration indicating a strategy for selecting a query execution engine from among the plurality of query execution engines, and the selection configuration indicating a priority of each query execution engine (see Elias, paragraph [0062]; the system can identify a selection configuration and use that strategy for selecting a query engine based on the priority/score associated with the query engine); 
cause execution of the user-issued query using a highest priority query execution engine from among the plurality of query engines when the highest priority query execution engine is capable of executing the user-issued query; and when the highest priority query execution engine is not capable of executing the user-issued query, cause execution of the user-issued query using a next-highest priority query execution engine from among the plurality of query engines when the next-highest priority query execution engine is capable of executing the user-issued query, and the next-highest priority query execution engine is lower in priority than the highest priority query execution engine (see Elias, paragraphs [0028] and [0063]; see Oh, paragraphs [0025] 

With regard to claim 27, Oh in view of Collins and Elias in further view of Zurek teach wherein: the processor system is operable to operate the highest priority query execution engine to execute the user-issued query at the application server when the highest priority query execution engine is capable of executing the user-issued query; and the network interface is operable to transmit the user-issued query to another server for execution of the user-issued query using the next-highest priority query execution engine when the highest priority query execution engine is not capable of executing the user-issued query (see Elias, paragraphs [0028] and [0063]; see Oh, paragraphs [0025], [0041], and [0045]; the system can select a query engine based on the cost of the query plan for each query engine; however, when that query engine cannot handle/execute the query, the system can select the second choice query engine to execute the query where the system can transmit the query over a network interface to the QEE).

With regard to claim 28, Oh in view of Collins and Elias in further view of Zurek teach wherein the user-issued query is composed in a first query language, and the processor system is operable to: convert the user-issued query into a second query language for execution by the highest priority query execution engine when the highest priority query execution engine is capable of executing the user-issued query (see Elias, .



Claims 1, 2, 6-10, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al [US 2016/0162546 A1] in view of Iyer et al [US 2011/0282969 A1], Collins et al [US 2011/0282864 A1], Elias et al [US 2015/0169686 A1], and Martin [US 6,704,743].
With regard to claim 1, Oh teaches one or more non-transitory computer-readable media (NTCRM) comprising instructions, wherein execution of the instructions by one or more processors of an application (app) server is operable to cause the app server to operate a query scheduler to (see Figure 2 and paragraphs [0025] and [0036]-[0038]; the system can utilize a query scheduler that determines performance data of the user-issued query): obtain a user-issued query, the user-issued query including one or more query components (see paragraph [0024]; the system can have an interface to receive user-issued queries from a user);
obtain query analysis data including the one or more query components, abstracted from the user-issued query, and performance data obtained from analysis of the one or more query components (Figure 2 and paragraphs [0025] and [0036]-[0038]; the system can utilize a query scheduler that determines performance data of the user-issued query),

Oh does not appear to explicitly teach obtain query analysis data including data space characteristic of a data storage space associated with a user that issued the user query, the performance data indicative of resource consumption for execution of the user-issued query; pass the query analysis data to a query strategy pattern for selection of a query execution engine (QEE) from among a plurality of QEEs based on the data, the query strategy pattern comprising a factory that creates a QEE object for at least one QEE of the plurality of QEEs, the QEE object to determine a set of the query analysis data to be analyzed by the QEE object to determine if the at least one QEE is capable of executing the user-issued query.
Iyer teaches the query strategy pattern comprising a factory that creates a QEE object for at least one QEE of the plurality of QEEs (see paragraph [0064]; the system can utilize factory objects to create other objects that are used to query another system).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the query routing server of Oh by incorporating object-oriented computer programming techniques for creating query objects for particular source applications/selected query performance engines as taught by Iyer in order to utilize object-oriented programming design principles to encapsulate object creation with a factory so that the various software program code can be updated/changed in a single location/file as systems change without having to 
Oh in view of Iyer do not appear to explicitly teach obtain query analysis data including data space characteristic of a data storage space associated with a user that issued the user query, the performance data indicative of resource consumption for execution of the user-issued query; pass the query analysis data to a query strategy pattern for selection of a query execution engine (QEE) from among a plurality of QEEs based on the data, the QEE object to determine a set of the query analysis data to be analyzed by the QEE object to determine if the at least one QEE is capable of executing the user-issued query.
Collins teaches obtain query analysis data including data space characteristic of a data storage space associated with a user that issued the user query (see paragraphs [0051] and [0053]; the system can identify data space characteristics that can be used to optimize the user’s query).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the query system of Oh in view of Iyer by taking into account particular tenant storage statistics as taught by Collins in order to tailor the query optimization of a user’s query based on the organization/tenant that the user is associated with thereby allowing for the system to be able to utilize all relevant and available data information including table sizes when determining query costs so that the system can make more accurate predictions of the 
Oh in view of Iyer and Collins do not appear to explicitly teach the performance data indicative of resource consumption for execution of the user-issued query; pass the query analysis data to a query strategy pattern for selection of a query execution engine (QEE) from among a plurality of QEEs based on the data, the QEE object to determine a set of the query analysis data to be analyzed by the QEE object to determine if the at least one QEE is capable of executing the user-issued query.
Elias teaches the performance data indicative of resource consumption for execution of the user-issued query (see paragraphs [0025], [0028], and [0049]-[0050]; the system can analyze the query’s respective components and obtain performance data associated with those query components).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the query system of Oh in view of Iyer and Collins by taking into estimated costs associated with particular query operations as taught by Elias in order to assist the system in making intelligent decisions of selecting query engines and data sources to run particular queries by taking into account the query’s complexity and estimated time to perform the query for each data source/query engine thereby allowing for more informed and optimal decisions for which query plan should be used to perform the query including based on the target query engine/source that the query would be applied to.
Oh in view of Iyer, Collins, and Elias teach pass the query analysis data to a query strategy pattern for selection of a query execution engine (QEE) from among a plurality of QEEs based on the data (see Oh, paragraphs [0036]-[0042]; Collins, paragraphs [0051] and [0053]; see Elias, paragraphs [0025], [0028], [0049]-[0050], and [0062]-[0065]; the query routing server can utilize factories for creating query engine objects/API objects for a specific application/query performance engine where the system utilizes various information including tenant characteristics and query characteristics including query types and performance data to determine the most suitable query performance engine to execute the query).
Oh in view of Iyer, Collins, and Elias teach suitability scores for the query execution engines but do not appear to explicitly teach the QEE object to determine a set of the query analysis data to be analyzed by the QEE object to determine if the at least one QEE is capable of executing the user-issued query.
Martin teaches determine a set of the data to be analyzed by the task to determine if the at least one task is capable of executing (see col 37, lines 8-17 and 57-65; col 40, line 49 through col 41, line 8; the system can incorporate particular command functions like canExecute that can help determine if a task is capable to perform some action).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the query system of Oh in view of Iyer, Collins, and Elias by utilizing methods such as canExecute as taught by Martin in order to help the system determine the suitability of the various query engines so that instead of calculating a suitability score for each and every query engine, the 
Oh in view of Iyer, Collins, Elias, and Martin teach the QEE object to determine a set of the query analysis data to be analyzed by the QEE object to determine if the at least one QEE is capable of executing the user-issued query (see Martin, col 37, lines 8-17 and 57-65; col 40, line 49 through col 41, line 8; Iyer, paragraph [0064]; see Oh, paragraphs [0036]-[0042]; the system can incorporate particular command functions like canExecute that can help determine if a query engine object or API object task is capable to perform the user query).

With regard to claim 2, Oh in view of Iyer, Collins, Elias, and Martin teach execution of the instructions is operable to cause the app server to: abstract the user-issued query into the one or more query components; and determine a predicted resource consumption for execution of the user-issued query based on the abstraction of the one or more query components (see Elias, paragraphs [0025] and [0050]; the system can abstract the user query into query components/operations and predict a cost for each of the components).

With regard to claim 6, Oh in view of Iyer, Collins, Elias, and Martin teach wherein execution of the instructions is operable to cause the app server: identify a 

With regard to claim 7, Oh in view of Iyer, Collins, Elias, and Martin teach wherein execution of the instructions is operable to cause the app server: cause execution of the user-issued query using a highest priority QEE from among the plurality of query engines when the highest priority QEE is capable of executing the user-issued query; and when the highest priority QEE is not capable of executing the user-issued query, cause execution of the user-issued query using a next-highest priority QEE from among the plurality of query engines when the next-highest priority QEE is capable of executing the user-issued query, and wherein the next-highest priority QEE is lower in priority than the highest priority QEE (see Elias, paragraphs [0028] and [0063]; see Oh, paragraphs [0025] and [0041]; the system can select a query engine based on the cost of the query plan for each query engine; however, when that query engine cannot handle/execute the query, the system can select the second choice query engine to execute the query).

With regard to claim 8, Oh in view of Iyer, Collins, Elias, and Martin teach wherein the user-issued query is composed in a first query language, and execution of the instructions is operable to cause the app server: execute the user-issued query at 
and convert the user-issued query into a second query language for execution by the highest priority query execution engine when the highest priority query execution engine is capable of executing the user-issued query (see Elias, paragraph [0048]; see Oh, paragraph [0030]; the system can do translations of an input query into another query language that is appropriate for the respective database engine that will be running the query).

With regard to claim 9, Oh in view of Iyer, Collins, Elias, and Martin teach wherein the query strategy pattern is a factory method pattern or an abstract factory pattern (see Iyer, paragraph [0064]; factory patterns/objects can be used by the system for creating/instantiating objects).

With regard to claim 10, Oh in view of Iyer, Collins, Elias, and Martin teach wherein the plurality of QEEs comprises at least two of a direct QEE, a MapReduce QEE, a graph QEE, and a data stream processing execution engine (see Oh, paragraph [0026]; a plurality of different query engines can be used including Tajo, Hive, Impala and Presto).

With regard to claim 22, Oh in view of Iyer, Collins, Elias, and Martin teach wherein the query strategy pattern is a design pattern that one or more QEEs of the plurality of QEEs is to follow to reach the selected query engine (see Elias, paragraphs [0022], [0028], [0029], and [0062]-[0065]; see Oh, paragraphs [0036]-[0042]; Iyer, paragraph [0064]; the system can pass various elements to computer processes such as query router that can select a query engine based on the query plan costs/performance which is based on the query and the abstracted query components/operations where the query plan/optimization can be based on the user’s data/tenant space; the selected query engine can then perform the query where a factory pattern/template/design pattern can be used to allow the QEEs to follow those rules/weights to determine their respective suitability for the user query).

With regard to claim 23, Oh in view of Iyer, Collins, Elias, and Martin teach wherein the user-issued query is obtained from the user via a public application programming interface (API), and execution of the instructions is operable to cause the app server to: trigger a private API to place a query processing job corresponding to the user-issued query in a message queue (see Elias, paragraphs [0023] and [0029]; see .

Allowable Subject Matter
Claims 3-5 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3, 4, 13, and 15 recite various limitations associated with performance and data space statistics/metrics and their usage with selecting a query execution engine.  As seen from the prior art references, the system can utilize performance data and data storage space to determine a query plan cost that can be used to select a query engine to run the query; however, the recited claim limitations recite numerous metrics that are part of their selection process that the cited prior art references do not appear to explicitly teach or fairly suggest.

Response to Arguments
Applicant’s arguments (see the last paragraph on page 12 through the last paragraph on page 15) with respect to the rejection(s) of claim(s) under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Iyer and Martin.  Upon further review of the applicant’s amendments, additional searching of the prior art was performed that resulted in the finding of 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wholey, III et al [US 2017/0039245 A1] teaches at paragraph [0019] query objects being created from queries to be executed by query engines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S SOMERS whose telephone number is (571)270-3567.  The examiner can normally be reached on M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 5712701006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/MARC S SOMERS/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        4/1/2021